 1   Anna Y. Park, CA SBN 164242
     Nakkisa Akhavan, CA SBN 286260
 2   Derek W. Li, SBN 150122
 3   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 4
     255 East Temple Street, Fourth Floor
 5   Los Angeles, CA 90012
 6
     Telephone: (213) 785-3077
     Facsimile: (213) 894-1301
 7   E-mail: lado.legal@eeoc.gov
 8
   Attorneys for Plaintiff
 9
   U.S. EQUAL EMPLOYMENT
10 OPPORTUNITY COMMISSION
11
                             UNITED STATES DISTRICT COURT
12
13                         CENTRAL DISTRICT OF CALIFORNIA
14 U.S. EQUAL EMPLOYMENT                                 )   Case No. 2:21-mc-00990-JVS-KS
15 OPPORTUNITY COMMISSION,                               )
                                                         )   [PROPOSED] ORDER TO SHOW
16
                            Petitioner,                  )   CAUSE AS TO WHY ITS
17                  v.                                   )   SUBPOENA SHOULD NOT BE
18                                                       )   ENFORCED
                                                         )
19 AQUARIUS W CORP DBA NEW                               )
20 VOGUE DAY SPA,                                        )
                                                         )
21
                            Respondent.                  )
22                                                       )
23
                                                         )

24
25
26
27
28
                                                     i
     [Proposed] OSC re: Subpoena
     EEOC v. Aquarius W Corp dba New Vogue Day Spa
